Citation Nr: 0120904	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  94-13 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of 
seronegative rheumatoid arthritis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to May 
1957.

This appeal arises from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

This case was previously before the Board and was remanded in 
October 1998.


FINDINGS OF FACT

1.  The veteran's 10 percent rating for rheumatoid arthritis 
is protected, and may not be reduced.

2.  The veteran's service-connected seronegative rheumatoid 
arthritis is currently in remission, and results in no 
current objective manifestations for VA purposes except 
slight flexion contracture of the proximal interphalangeal 
joint of all fingers.


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of 
seronegative rheumatoid arthritis have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5002-5223(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  38 U.S.C. § 5103A (West Supp. 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the provisions of the VCAA must be applied to the veteran's 
claim.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statute with regard 
to the issue before the Board.  The evidence of record 
includes the veteran's complete service medical records, his 
post-service private treatment and hospitalization reports, 
private and VA medical opinions, VA treatment reports, 
reports of several VA examinations and statements by the 
veteran and his representative.  Under the circumstances, the 
Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Further, the 
veteran and his representative have been adequately notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to the benefit sought.  The Board 
concludes that the discussions in the rating decisions, 
statement of the case, supplemental statements of the case, 
and the RO's letters to the veteran have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, such 
that there has been compliance with VA's notification 
requirements under the VCAA.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (l99l) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Moreover, given the completeness of the present record and 
the assistance provided the veteran, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been enacted, as all evidence necessary to adjudicate the 
veteran's claim has been obtained.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran has voiced disagreement with the 10 percent 
rating assigned his service-connected rheumatoid arthritis.

In accordance with 38 C.F.R. §§ 4.1-4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  See 38 C.F.R. § 4.10.  Although 
the history of a disability must be considered, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's claim was remanded by the Board in October 1998 
to afford the veteran a Travel Board hearing.  A transcript 
of that hearing, held on May 16, 2001, is of record.

During the veteran's May 2001 Travel Board hearing he 
submitted outpatient treatment reports from 1994 to 2000 from 
St. Charles Rehabilitation and Hip Center, and VA outpatient 
treatment reports from 1958 to 2001.  He also submitted a 
waiver of Regional Office consideration of this evidence.  
Thus, this evidence may be considered by the Board without 
referral to the Regional Office.  See 38 C.F.R. § 20.1304.  
The veteran also requested that his appeal be held open for 
an additional 60 days following the Travel Board hearing so 
that he could submit additional evidence.  A review of the 
claims file reveals that the veteran submitted private 
treatment reports from 1993 to July 2000, together with a 
waiver of Regional Office consideration of this evidence.  
Thus, this evidence may be considered by the Board without 
referral to the Regional Office.  Id.

The Board notes that the veteran was medically discharged 
from active duty service in 1957 with a diagnosis of 
rheumatoid arthritis (only as to the right knee and right 
hip), and service connection was granted in June 1957 for 
rheumatoid arthritis.  A September 1959 rating decision 
assigned a 10 percent rating, which has been in effect since 
that time.  A disability which has been continuously rated at 
or above any rating of disability for 20 or more years for 
compensation purposes under laws administered by VA will not 
be reduced to less than such rating except upon a showing 
that such rating was based on fraud.  38 U.S.C.A. § 110; 
38 C.F.R. § 3.951(b).  Accordingly, the veteran's 10 percent 
rating is protected and may not be reduced.

Since June 1957 various diagnoses have been provided in VA 
examination reports.  Those diagnoses include: rheumatoid 
arthritis (July 1959); rheumatoid arthritis on history (July 
1961, February 1963); arthritis of the left middle finger and 
left middle toe (August 1964); subjective complaints of back, 
right knee and right hip, with no clinical significant 
objective findings on physical examination (Mary 1993); 
history compatible with diagnosis of rheumatoid arthritis, 
right hip (August 1994); mild degenerative joint disease of 
the lumbo-sacral spine and early degenerative joint disease 
of the knees and hands (August 1997); seronegative arthritis 
(January 1999); rheumatoid arthritis, burned out with 
residual mild disability and no evidence of active rheumatoid 
arthritis at present (January 1999); arrested rheumatoid 
arthritis and degenerative arthritis of the spine, hips, left 
elbow and left knee (March 2000 - also noting that the 
degenerative arthritis is wear and tear, and not related to 
rheumatoid arthritis).

VA treatment and X-ray reports contain the following findings 
or diagnoses: incomplete Reiter's (August 1998); normal right 
knee (January 1999 VA X-ray report); normal left knee 
(January 1999 VA X-ray report); normal hypertrophic changes 
in the lumbar spine - otherwise normal lumbar spine (January 
1999 VA X-ray report); X-rays of spine, hip and knees are 
negative for erosion or other arthritis changes in January 
1999 (April 2000 VA treatment report); veteran with long 
history of back and joint pain, but without sign of synovitis 
with a negative rheumatoid factor is not consistent with 
rheumatoid arthritis - may suffer from seronegative arthritis 
such as Reiter's since he had a history of intermittent 
urethral discharge, or he is having degenerative arthritis 
(April 2000 VA treatment report); VA X-ray reports showing 
anterior spur in L2-3, L4-5 - spondylosis with hypertrophic 
changes in T10-11, T8-9 - no abnormality in cervical spine or 
bilateral knees (April 2000 VA treatment report); veteran's 
lower back pain may be due to degenerative spine disease - 
there is no evidence of rheumatoid arthritis clinically or 
serologically (April 2000 VA treatment report); mild 
tenderness in thoracic and lumbar spine, mild tenderness in 
bilateral knee joint lines, but no obvious sign of synovitis, 
good range of motion in all joints (April 2000); elbow pain - 
questionable ulnar nerve entrapment (April 2000); lumbago and 
questionable symptoms of arthritis in right lower 
extremity/right knee (June 2000 VA treatment report); 
headache/neck pain - most consistent with tension headaches 
vs. nerve impingement syndrome in right side of neck (June 
2000); previous films as per medical service were not 
suggestive of significant disease; and veteran's symptoms are 
consistent with an arthritic problem in his right shoulder 
(September 2000).

Private treatment reports from 1993 to July 2000 contain the 
following findings or diagnoses: the veteran was evaluated 
and cleared by our rheumatologist recently - X-rays reveal 
mild degenerative changes in the lower lumbar and dorsal 
spine - some initial degenerative changes in the right hip - 
veteran has chronic back pain, probably related to facet 
arthropathy; probably myofascial lower back pain (February 
1994); history of rheumatic arthritis - question of Reiter's 
syndrome (March 1994); normal MRI (magnetic resonance 
imaging) of the lumbar spine - normal neurological 
examination - the veteran's pain is myofascial in nature 
(November 1994); MRI revealed bulging disc at L5-S1 (February 
1995); and X-rays of the left elbow were negative - X-rays of 
the lumbo-sacral spine revealed moderate spondylosis of the 
mid lumbar spine area - no significant narrowing of the disc 
space (August 1995).

A July 1998 statement from a VA physician, after a review of 
the claims file evidence at that time, contains a conclusion 
that the veteran's "[b]ack problem is most certainly related 
to Rheumatoid Arthritis causing altered Gait.  His medical 
records show also that the Back problem dates back to 1956 
while in service."  There is no discussion in this statement 
with regard to any laboratory testing or examination of the 
veteran.  The most recent medical records reviewed by this 
physician appear to be from 1995.

A January 1999 VA general medical examination report contains 
a diagnosis of seronegative arthritis.  A January 1999 VA 
muscles examination report contains a diagnosis of rheumatoid 
arthritis - burned out with residual mild disability and no 
evidence of active rheumatoid arthritis at present.

A March 2000 VA orthopedic examination report contains 
notations that the veteran reported pain in his low back, 
left elbow and left knee, with stiffness of the joints 
generally, more so of the hands.  Upon physical examination 
some swelling of both hands was found, with slight flexion 
contracture of the proximal interphalangeal joint (PIP) of 
all fingers (five to 15 degrees).  The examiner indicated 
that the swelling can be noticed at these joints.  Otherwise, 
the range of motion of the hands was found to be within 
normal limits.  Flexion of the spine was found to be 
restricted about 10 degrees, and was painless.  Range of 
motion of all other joints of the body, including the left 
elbow, left hip and left knee was found to be within normal 
limits and painless.  The examiner indicated that he had 
reviewed and compared X-ray reports of the spine, hips, left 
elbow, left knee and pelvis, and that mild changes were seen 
in the rheumatoid arthritis, and definite changes were seen 
of degenerative arthritis.  The examiner also indicated that 
all tests requested were within normal limits.  March 2000 
serology reports also showed a negative rheumatoid factor.  
The examiner indicated that a review of the physical 
examination and X-rays suggested to him that rheumatoid 
arthritis was arrested, but that degenerative arthritis 
appeared to be progressing steadily and slowly.  The 
diagnoses were arrested rheumatoid arthritis and degenerative 
arthritis of the spine, hips, left elbow and left knee.  The 
examiner concluded that the veteran was "partially 
permanently disabled for no service[-]connected condition," 
and that the "rheumatoid [arthritis] was arrested and the 
degenerative arthritis is wear and tear."  The examiner 
further stated that the veteran's rheumatoid arthritis was 
not active and not disabling; that the veteran had moderate 
degenerative arthritis of the spine and other joints (knees 
and feet) not related to rheumatoid arthritis; that these two 
conditions can happen at the same time but were not related; 
and that degenerative arthritis was not a residual of 
rheumatoid arthritis.

A May 2001 statement from the veteran's treating VA physician 
contains notations that: the physician has treated the 
veteran since 1996; a diagnosis of rheumatoid arthritis was 
made by military physicians in 1957, based upon X-rays and a 
physical examination; "improved medical technology" has 
resulted in a determination that the 1957 diagnosis was 
incorrect, as the veteran "is rheumatoid factor negative on 
blood tests"; the veteran continues "to suffer from the 
same constellation of symptoms since 1957"; VA 
rheumatologists have diagnosed "Incomplete Reiter's syndrome 
which is also known as seronegative rheumatoid arthritis"; 
and "this unusual arthritis "is the same condition for 
which [the veteran] was treated in 1957 and for which he was 
medically discharged from the armed services."

The Board therefore notes that the veteran's current 
diagnosis is seronegative rheumatoid arthritis, and that the 
consensus of the medical evidence supports that 
characterization.  Also, the veteran's service-connected 
seronegative rheumatoid arthritis has been found to be 
arrested or in remission.  Thus, the Board has 
recharacterized the issue on appeal, as shown on the first 
page of this decision, and the disability for which the 
veteran is service connected, to reflect that diagnosis.

As the veteran's chronic residuals of seronegative rheumatoid 
arthritis will be rated solely on the basis of limitation of 
motion of the affected body parts, as noted below, the 
veteran's testimony during his September 1995 RO and May 2001 
Travel Board hearings will not be set forth in this decision, 
as there is no testimony in either of those transcripts as to 
ranges of motion.

38 C.F.R. § 4.71a, Diagnostic Code 5002, which rates 
rheumatoid arthritis, contains ratings for this disease as an 
active process and for chronic residuals.  As the medical 
evidence shown above notes, the veteran's seronegative 
rheumatoid arthritis is currently arrested or in remission; 
thus, his disability must be rated in accordance with the 
provisions concerning chronic residuals.  In determining a 
rating for a disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be legal error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).

38 C.F.R. § 4.71a, DC 5002, with regard to chronic residuals, 
provides that for residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.45 provides that, for the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.

The most current medical evidence of record showing the 
veteran's current ranges of motion appear in the March 2000 
VA examination report noted above.  As noted in that report, 
some swelling of both hands was found, with slight flexion 
contracture of the proximal interphalangeal joint of all 
fingers.  Otherwise, the range of motion of the hands was 
found to be within normal limits.  Flexion of the spine was 
found to be restricted about 10 degrees, and was painless.  
Range of motion of all other joints of the body, including 
the left elbow, left hip and left knee were found to be 
within normal limits and painless.  At the March 2000 
examination, degenerative changes of the lumbosacral spine 
were demonstrated on x-ray.  The examiner's diagnoses 
included degenerative arthritis of the spine.  Thus, 
rheumatoid-like changes were not identified.  While the 
January 1999 VA examiner observed that lumbosacral spine x-
rays suggested osteoporosis as expected in rheumatoid 
arthritis, the actual radiological report contains an 
impression of normal hypertrophic changes and otherwise 
normal lumbar spine.  Thus, the lumbosacral arthritis has 
been identified, both radiologically and on examination, as 
due to degenerative arthritis, rather than (seronegative) 
rheumatoid arthritis.  On the March 2000 examination, 
limitation of motion due to rheumatoid arthritis was only 
objectively confirmed in the veteran's hands.  Accordingly, 
only those body parts may be used to rate the veteran's 
residuals of seronegative rheumatoid arthritis.

As there is no rating code in the Schedule For Rating 
Disabilities for limitation of motion of individual fingers, 
the veteran's fingers' limitation of motion will be rated by 
analogy in accordance with 38 C.F.R. § 4.71a, DC's 5220-5223.  
Where the particular disability for which the veteran is 
service connected is not listed in the Schedule For Rating 
Disabilities, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345, 348 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  An analogous rating may only be 
assigned where the service-connected disability is not listed 
in the rating schedule.  38 C.F.R. § 4.27; see also 
Lendenmann, 3 Vet. App. at 349-50; Pernorio, 2 Vet. App. at 
629.  The Board's selection of a diagnostic code may not be 
set aside as "arbitrary, capricious, an abuse of discretion, 
or otherwise not in accordance with the law," if relevant 
data is examined and a reasonable basis exists for its 
selection.  See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 
(1995); Butts v. Brown, 5 Vet. App. 532, 539 (1993).

A note at the end of 38 C.F.R. § 4.71a, DC's 5220-5223, 
provides that the ratings for DC's 5220 through 5223 apply to 
favorable ankylosis or limited motion of fingers, permitting 
flexion of the tips to within 2 inches (5.1 centimeters) of 
the transverse fold of the palm.  Limitation of motion of 
less than 1 inch (2.5 centimeters) in either direction is not 
considered disabling.  The examiner indicated only slight 
flexion contracture of only one joint (the proximal 
interphalangeal joint) of all fingers.  Assigning a 10 
percent rating for each group of minor joints, pursuant to 
the directives of DC 5002, the Board finds that a 10 percent 
rating for each hand, and no more, to be combined under 
38 C.F.R. § 4.25, Table I, is warranted.  Under that table, 
combining the two 10 percent ratings results in a combined 
rating of 19, for the veteran's bilateral hand residuals of 
seronegative rheumatoid arthritis.  The rating of 19 is 
converted to 20 percent.  38 C.F.R. § 4.25(a).

The Court has held, in rating musculoskeletal disabilities, 
that the Board is required to consider assigning a higher 
rating (in a case where the rating has been assigned in 
accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use or during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 205-06 (1995).  Additional impairment during 
exacerbations or flare-ups, pain, or weakness or 
incoordination, caused solely by the veteran's residuals of 
seronegative rheumatoid arthritis condition, has not been 
demonstrated, however, as the veteran's service-connected 
disability has been found to be arrested or in remission.  
There is, therefore, no basis for the assignment of a 
schedular rating in excess of 20 percent for the veteran's 
bilateral hand disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.14, 4.40, 4.45; DeLuca, supra.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disability, standing 
alone, presented an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman 
v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
or frequent periods of hospitalization, due solely to the 
service-connected disability, as to render impractical the 
application of the regular schedular standards.  In that 
regard, as noted above, the veteran's seronegative rheumatoid 
arthritis has been found to be arrested or in remission, and 
no compensable limitation of motion of any body part has been 
shown.  Accordingly, the Board concludes that referral to the 
appropriate officials for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

A 20 percent rating for seronegative rheumatoid arthritis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

